Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lauer (US 2,918,081) is considered the closest prior art.
Lauer discloses a drain valve for a cooler of a compressor, with a pressure chamber which is connectable to the interior space of a cooler via a connecting opening, and an outlet opening for removing a condensate, the drain valve comprising: a pneumatic switching device; and a nonreturn valve, wherein the nonreturn valve and the pneumatic switching device are operatively connected to the pressure chamber, wherein there is an operative connection between the pneumatic switching device and the nonretum valve by which the nonreturn valve is switchable by the switching device into the open position, and wherein, in an idle mode of the compressor, the nonretum valve is switchable by the switching device into an open position such that condensate is removed from the connecting opening through the outlet opening via the nonreturn valve, and wherein in the open position in the idle mode a tappet of the pneumatic switching device is configured to move into contact with the nonreturn valve.
Lauer fails to anticipate or render obvious wherein the non-return valve includes a valve element with a plurality of projections extending outwardly from the element to guide the element in the valve housing, and providing openings between the plurality of outwardly extending projections for air and condensate to flow between.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753